      Case 4:20-cv-00073-RSB-CLR Document 4 Filed 02/11/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA

ġ     ġ      ġ      ġ      ġ      ġ                  CV420-73
                                         CASE NO. ________________________

ġ
      GENERAL ORDER FOR SOCIAL SECURITY APPEALS
                FOR PRO SE LITIGANTS
ġ
      Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72.3(a),

this appeal from the final decision of the Commissioner of Social Security

denying plaintiff's claim for Social Security benefits has been referred to

the Magistrate Judge for review and recommendation as to disposition.

      After screening pursuant to 28 U.S.C. § 1915,1 the Complaint will

be served upon defendant by the United States Marshal. Thereafter, the

filing of the record and briefing shall conform to the following schedule:

    (1) Within sixty days after service of the Complaint, defendant shall
    serve a copy of the administrative record on plaintiff and file it with
    the Court. 2 The filing of the administrative record shall be deemed
    an answer to the Complaint.

1   In cases where the plaintiff is proceeding in forma pauperis, the Court is required
to screen each case and dismiss it upon determination either that the allegation of
poverty is untrue or that the action or appeal is frivolous or malicious, fails to state a
claim upon which relief may be granted, or seeks monetary relief against a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2).
2    In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the
Commissioner shall file a motion to dismiss in lieu of filing the administrative record.
The motion to dismiss shall be filed within sixty days of service of the Complaint. Any
opposition to the motion shall be filed within fourteen days of service of the motion,
and any reply shall be filed within seven days of service of the opposition.
                                            1
     Case 4:20-cv-00073-RSB-CLR Document 4 Filed 02/11/21 Page 2 of 4




  (2) Within thirty days from the filing of the Answer and
  administrative record, plaintiff shall serve and file a brief setting
  forth all errors which plaintiff contends entitle the plaintiff to relief.

  (3) Within forty-five days after service of plaintiff’s brief, defendant
  shall serve and file a brief which responds specifically to each issue
  raised by plaintiff.
  (4) Plaintiff may file a brief in reply to the brief of defendant within
  fourteen days of service of defendant’s brief.

     Plaintiff’s brief shall contain under the appropriate headings and in

the order here indicated:

  (a) A statement of the issues presented for review, set forth in
  separate numbered paragraphs.

  (b) A statement of the case. This statement should indicate
  briefly the course of the proceedings and its disposition at the
  administrative level and should set forth a general statement of the
  facts.    This statement of facts shall include plaintiff’s age,
  education, and work experience; a summary of physical and mental
  impairments alleged; a brief outline of the medical evidence; and a
  brief summary of other evidence of record. Each statement of fact
  shall be supported by reference to the page in the record where the
  evidence may be found.

  (c) An argument. The argument shall be divided into sections
  separately treating each issue and must set forth the contentions of
  plaintiff with respect to the issues presented and reasons therefor.
  Each contention must be supported by specific reference to the
  portion of the record relied upon and by citations to statutes,
  regulations, and cases supporting plaintiff's position. CM/ECF
  citations are encouraged. Citations to unreported appellate or
  district court opinions must be accompanied by a copy of the opinion
  if the case is unavailable on Westlaw.

                                      2
      Case 4:20-cv-00073-RSB-CLR Document 4 Filed 02/11/21 Page 3 of 4




   (d) A short conclusion stating the relief sought.

      The issues before the Court are limited to the issues properly raised

in the briefs.

      Defendant’s brief shall conform to the requirements set forth above

for plaintiff’s brief, except that a statement of the issues and a statement

of the case need not be made unless defendant is dissatisfied with

plaintiff’s statement thereof.     All references to the record and all

assertion(s) of fact must be accompanied by citations to the record.

      Arguments in the briefs should be short and succinct, citing by page

in the transcript the necessary evidentiary support.      Inasmuch as this

circuit has formulated a fair body of law in social security cases, citations

to Eleventh and former Fifth Circuit decisions will be expected. Bonner

v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981). CITE CASES

FROM OTHER CIRCUITS ONLY WHERE THERE IS NO ELEVENTH

CIRCUIT AUTHORITY OR IF IN ACCORDANCE WITH THIS

CIRCUIT’S PRECEDENTS.            BRIEFS FAILING TO COMPLY WITH

THIS DIRECTIVE WILL BE DEEMED NONRESPONSIVE AND MAY

BE RETURNED BY THE COURT.


                                     3
     Case 4:20-cv-00073-RSB-CLR Document 4 Filed 02/11/21 Page 4 of 4




     Requests for remand must strictly comply with the provisions of

42 U.S.C. § 405(g). Remands should be designated as either “sentence

four” or “sentence six” remands.    Melkonyan v. Sullivan, 501 U.S. 89

(1991). Counsel are advised to read the discussion of remands set forth

in Newsome v. Shalala, 8 F.3d 775 (11th Cir. 1993). Any requests for

remand not clearly designated as proceeding under one or the other

sentence will be deemed vague and unresponsive.       The opposing party

shall promptly make known its opposition or acquiescence to any request

for remand.

     The Court will allow a single thirty-day extension of any part of this

scheduling order by stipulation of the parties.    Court approval is not

required for this extension. The stipulation must be filed with the Court.

With the exception of this single thirty-day extension, requests to modify

this Order must be made by written motion and will be granted only for

good cause.

     Let a copy of this Order be served upon counsel for the parties.

     SO ORDERED.
                                      _________________________
                                     _______________________________
                                     CHRIS OPHER L. RAY
                                      HRISTOPHER
                                         STO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
                                    4
